Citation Nr: 1539087	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  09-49 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome (IBS) (claimed as a gastrointestinal disability).

2.  Entitlement to service connection for memory loss.

3.  Entitlement to service connection for migraine headaches.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a lumbar strain.

5.  Entitlement to service connection for lumbar strain.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran has recognized active duty service from April 1996 to February 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2008 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The underlying issue of entitlement to service connection for lumbar strain as well as claims for service connection for migraine headaches and irritable bowel syndrome are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Memory loss is not attributable to service.

2.  In the absence of a timely perfected appeal, the January 2009 rating decision that denied the claim of entitlement to service connection for a lumbar strain is final.

3.  Evidence received since the January 2009 rating decision denying service connection for lumbar strain is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.




CONCLUSIONS OF LAW

1.  Memory loss was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The January 2009 rating decision is final.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a low back disability has been submitted.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As the Board is granting the applications to reopen service connection for lumbar strain, further discussion of the VCAA with regard to this matter is unnecessary.  The underlying claim for service connection for a lumbar strain is addressed in the remand that follows, along with the claims for entitlement to service connection for headache and gastrointestinal disabilities. 

With respect to the issue of entitlement to service connection for memory loss being decided below, the duty to notify has been satisfied by letter dated in March 2008.  This letter was sent prior to the November 2008 rating decision which is appealed herein.  The letter explained how VA could assist the Veteran with obtaining evidence in support of her service connection claim. 

The Board also finds that all evidence necessary for equitable resolution of the issue being decided herein has been obtained.  The Veteran's service treatment records and post service treatment records have been obtained.  

The Board notes that the Veteran was not provided with a VA examination in conjunction with this claim.  VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As is further explained below, there is no indication that memory loss or persistent or recurrent symptoms of memory loss may be associated with the Veteran's service and therefore an examination is not warranted.  Also, the Veteran was afforded the opportunity to attend a Board hearing, but declined such a hearing.  The Board does not have notice of any additional relevant evidence which is available but has not been obtained.

II.  Service Connection for Memory Loss

Pertinent Law and Regulations

At the outset, the Veteran is not claiming that the disability at issue, i.e., memory loss, is from engaging in combat with the enemy and in fact she denied that she was involved in combat at a July 2008 QTC examination.  Thus, the combat provisions of 38 U.S.C.A. § 1154 are not applicable in this instance.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Discussion

As a starting point, there is on file is a March 2008 Administrative Decision finding that the character of the Veteran's discharge for the period of service from February 24, 2001 to December 20 2007 is a bar to VA benefits under the provisions of 38 CFR 3 12(c)(2) and 38 USC 5303(a).  Therefore, she is not entitled to compensation for any disease or injury that may have incurred during the period from February 24, 2001, to December 20, 2007.

The Veteran's service treatment records covering the period from April 1996 to February 2001 do not show complaints or treatment related to memory loss.

The earliest indication of memory problems is a July 2004 psychiatric evaluation report reflecting the Veteran's complaints of short term memory loss for 18 to 24 months, and lightheadedness for one month.  This record also shows that she quit EtOH (alcohol) in "November" because she attributed it to memory loss.  As neither the Veteran asserts nor the evidence shows chronic memory loss beginning with the Veteran's recognized active duty service from April 1996 to February 2001, service connection under 38 C.F.R. § 3.303(a) or (b) is not warranted.

As far as nexus evidence, there is no probative opinion that relates the Veteran's memory loss complaints to service.  38 C.F.R. § 3.303(d).  Moreover, as noted, the Veteran reported in July 2004 a two year onset of symptoms which dates the symptoms to a point in time following her service discharge in February 2001.  She has not otherwise related her memory loss to her period of service from April 1996 to February 2001.

Inasmuch as the essential elements of the claim for service connection for memory loss has not been established, i.e., evidence of a nexus between a claimed in-service disease or injury and the present disability, the weight of evidence is against the claim on this basis and the claim must be denied.  38 U.S.C.A. § 5107(b); Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

III.  Application to Reopen Claim of Entitlement to Service Connection for a Lumbar Strain

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  That is, only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In this instance, while it appears that the RO in the May 2013 statement of the case reopened the claim and considered it on the merits, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of what the RO has determined.  See Jackson v. Principi, 265 F. 3d 1366, 1369 (Fed. Cir. 2001).  This is in light of a prior final decision in January 2009 that denied the Veteran's claim for service connection for a lumbar strain on the merits.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For purposes of the "new and material" evidence analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The basis of the last final rating decision in January 2009 denying the Veteran's claim of entitlement to service connection for lumbar strain was that the weight of evidence showed that the Veteran did not have a back condition related to service. 

Evidence on file that the RO considered prior to January 2009 included the Veteran's service treatment records showing treatment on one occasion in February 1998 for low back pain as well as for trapezius pain in April 1998, and postservice treatment records as early as October 2002 showing treatment for a low back sprain.  The evidence also included QTC examination reports dated in July 2008 and November 2008, the latter of which negated a nexus between a back disability and service.

Following the January 2009 rating decision, the RO received medical evidence including a March 2010 private orthopedic record stating that the Veteran "has lower back pain beginning in 1997 [and] occurring on a regular basis at this point".  

The Board finds that this evidence relates to at least one of the unestablished facts necessary to substantiate the claim, i.e., establishing a nexus to service.  See Shedden v. Principi, 381 F. 3d 1163 (Fed. Cir. 2004).  Accordingly, keeping in mind the low threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim, the Board finds that the criteria to reopen the claim of entitlement to service connection for lumbar strain under 38 C.F.R. § 3.156(a) based on new and material evidence have been satisfied.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).


ORDER

Service connection for memory loss is denied.

The application to reopen the claim for service connection for a low back disability is granted.


REMAND

Back Disability

Turning to the merits of the now reopened claim of entitlement to service connection for lumbar strain, the Board finds that additional development is warranted before a fully informed decision can be made in this appeal.  In negating a nexus between the Veteran's claimed back disability and service, the QTC examiner in November 2008 remarked that the original condition of left trapezius strain took place in April of 1998 and that the subsequent condition of lumbar strain took place in October 2002.  He thereafter opined that the current diagnosis (lumbar strain) was less likely as not service related because medically the trapezius is a shoulder condition located distant from the back.  However, the Veteran's service treatment records also show that she was treated for complaints of low back pain and spasms in February 1998.  Thus, a nexus opinion must be obtained that specifically includes consideration and discussion of this evidence.  38 U.S.C.A. § 5103A(d).

Headaches and Irritable Bowel Syndrome

Under the Veterans Assistance Act of 2000, VA must provide an examination when there is competent evidence of a disability that may be associated with an in-service event, injury, or disease, or with a service connected disability, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability may be associated with service is low.  McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).  Moreover, as a layperson, the Veteran is competent to report observable symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

With respect to headaches, the evidence shows an inservice complaint of headaches in October 1996 diagnosed as tension headaches, and another complaint of headaches in April 1998.  Postservice evidence shows complaints of headaches as early as September 2002, including treatment for migraine headaches in March 2006.  See March 2006 treatment record from Providence Road Family Practice.

In regard to a gastrointestinal disability, service treatment records show the Veteran's complaints of nausea and diarrhea in December 1998 diagnosed as gastroenteritis, and complaints of chronic abdominal pain in February 2000 noted to be of questionable etiology.  Postservice records as early as February 2003 reflect similar complaints of abdomen pain, nausea and diarrhea diagnosed as gastroenteritis.  In July 2008, a QTC examiner relayed the Veteran's report of having a gastrointestinal condition since 1998, and diagnosed her as having IBS. 

In light of the above, the Board finds that the requirements under McLendon, 20 Vet. App. at 83, have been met and that a remand is necessary for a VA examination in order to determine the nature and etiology of her claimed headache and gastrointestinal disabilities.

In addition, any pertinent medical records (VA or non-VA) for these claims on appeal that have not already been identified and associated with the claims file should be obtained.  See 38 U.S.C.A. § 5103A(b),(c).


Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any other evidence identified as relevant by the Veteran during the course of the remand, provided that the Veteran completes the required authorization forms as appropriate.  Updated VA treatment records should also be obtained, if appropriate. 

2.  The Veteran should be afforded a VA medical examination to determine the nature and etiology of her current headache and gastrointestinal disabilities.  The claims folder must be made available to the examiner(s) for review in connection with the examination(s).  After examining the Veteran and reviewing the claims folder, to include the Veteran's service treatment records and a copy of this remand, the examiner(s) should provide an opinion, with supporting rationale, as to the following: 

Is it at least as likely as not (a 50% degree of probability or higher) that any current headache disability identified on examination is related to the Veteran's active service from April 1996 to February 2001 or any incident therein. 

Is it at least as likely as not (a 50% degree of probability or higher) that any current gastrointestinal disability identified on examination is related to the Veteran's active service from April 1996 to February 2001 or any incident therein.

3.  Readjudicate the claims for entitlement to service connection for a low back disability and irritable bowel syndrome (claimed as a gastrointestinal disability).  If any benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  The Veteran should be given the opportunity to respond to the SSOC.

The appellant and her representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


